Citation Nr: 0427337	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  02-15 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine



THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
May 1994 rating action that denied an evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than March 5, 
2001 for a grant of a 70 percent rating for PTSD.  

3.  Entitlement to an effective date earlier than March 5, 
2001 for a grant of a total rating for compensation purposes 
based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from August 1952 to August 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the RO, 
which, in pertinent part, granted a 70 percent rating for the 
veteran's PTSD, effective March 5, 2001, and also granted a 
TDIU, effective March 5, 2001.  The Board remanded the 
veteran's EED claims in November 2003.  

In March 2004, the veteran's representative raised a claim of 
clear and unmistakable error in a May 1994 rating decision 
that denied entitlement to an evaluation in excess of 30 
percent for PTSD.

In a rating action of April 2004, the RO found no CUE in the 
May 1994 rating action.  The veteran perfected an appeal as 
to that issue.

The issues of CUE in the May 1994 rating action that denied 
an evaluation in excess of 30 percent for PTSD, and 
entitlement to an EED for the grant of a 70 percent rating 
for PTSD are addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

The veteran's claim for TDIU was received on March 5, 2001.  

It was not factually ascertainable that the veteran's PTSD 
rendered him unemployable prior to May 5, 2001.  



CONCLUSION OF LAW

The criteria for an effective date prior to March 5, 2001, 
for the grant of TDIU have been not been met. 38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. §§ 3.400(o)(2), 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, as amended, 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2004).  It 
also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) found 
that a VCAA notice letter consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, at 120-1.

The RO informed the veteran of who was responsible for 
obtaining what evidence, and of the evidence needed to 
substantiate his claim in a letter dated in December 2003.  
This letters, in conjunction with the September 2002 
statement of the case and the February 2004 supplemental 
statement of the case informed the appellant of the evidence 
needed to substantiate his current claims for EED.  The 
letter also informed the veteran who was responsible for 
obtaining what evidence.  The VCAA notice letter told the 
appellant of his responsibility for submitting evidence, and 
thereby put him on notice to submit all such evidence in her 
possession.  

In Pelegrini the majority also held that the VCAA notice, 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Id. 119-120.  However, the Court's remedy was a 
remand so that the notice could be provided.  Id., 122-124.  
The appellant essentially received that remedy when the RO 
provided notice in December 2003.  VA has thereby met its 
obligation to notify the appellant of the evidence needed to 
substantiate his claims and of what evidence he was 
responsible for obtaining.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

It does not appear from a review of the record that there is 
any evidence relevant to the issues of entitlement to EED 
currently on appeal but not yet associated with the claims 
folder.  In this regard the Board's remand sought to obtain 
records from the Social Security Administration, and to ask 
the veteran whether there were any additional relevant 
records.  The Social Security Administration subsequently 
responded that the veteran's folder had been destroyed, and 
no records were available.  In addition the veteran earlier 
indicated that there were no relevant medical records, and 
did not respond to requests from the RO to report relevant 
treatment.  

Factual Background

The veteran's only service connected disability is PTSD.

The veteran's service personnel records show that he served 
in Korea from March 1953 to June 1954.  He also served in 
Vietnam from October 1967 to October 1968, and from November 
1971 to June 1972.  He was awarded the Combat Infantryman 
Badge in connection with his service in Vietnam.

On VA hospitalization in September 1983, it was reported that 
the veteran had also been hospitalized in 1981.  At that time 
he had been drinking for 17 years, and drinking heavily for 
the past year to 15 months.  The relevant diagnoses were 
alcohol intoxication and alcohol dependence.

The veteran underwent VA hospitalization from May to August 
1991.  The discharge diagnoses were PTSD, and chronic 
alcoholism.  It was reported that the veteran began drinking 
at the age of 16 with progressive worsening of his alcohol 
habit.  At discharge, he was found to be employable.

A statement from the Social Security Administration received 
in February 1992, shows that he was deemed disabled effective 
in May 1991.

On VA examination in February 1992, the diagnosis was mild to 
moderate PTSD.

In a March 1992 rating decision service connection was 
granted for PTSD, effective in September 1991.

On VA examination in April 1994, it was reported that the 
veteran's last regular employment had been three years 
earlier.  He again reported that he began drinking at age 16.  
This occurred while he was in the Army.  The diagnoses were 
PTSD, alcohol abuse, and nicotine addiction.  The global 
assessment of function score was 51 to 60.

During the period from 1996 to 2001, VA clinical records 
reflect treatment for various conditions, including skin 
cancer, family conflicts, psychiatric symptoms, sobriety, 
genitourinary difficulties, and smoking cessation,.  During 
December 1996 it was noted that the veteran was managing his 
PTSD well on his present medication.  He was noted to be 
mildly to moderately depressed in January 1998.  In early 
February 2001 he was said to be stable on present 
medications.  It was noted that he stayed active plowing snow 
in the winter, and he had applied for a job driving a school 
bus.  It was also noted that he tended a garden.  

In March 2001 the veteran's representative submitted a formal 
claim for TDIU.  The claim was received on March 5, 2001.  In 
the application the veteran reported that he had last worked 
full time in May 1991.  He reported that he been "relieved 
of duties" after backing a "pay loader" off a flatbed 
trailer without placing ramps on the trailer.  Thereby, 
causing all four tires on the "pay loader" to go flat.

On VA psychiatric examination in May 2002 the veteran was 
noted to have concentration difficulties, a depressed mood, 
anhedonia, and frequent nightmares. His speech was rambling 
and recent memory was decreased.  The diagnoses were PTSD, 
alcohol dependence in remission, and multiple medical 
problems.  His global assessment of functioning was 40, which 
the examiner explained, meant he had major impairments of 
judging thinking and mood.  

Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2003). 

In the case of a claim for an increased rating, if an 
increase in disability occurred within one year prior to the 
date of claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim. If the increase occurred 
after the date of claim, the effective date is the date of 
increase. 38 U.S.C.A.§ 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-
98 (1998). In making this determination the Board must 
consider all of the evidence, including that received prior 
to previous final decisions. Hazan v. Gober, 10 Vet App 511 
(1997).  

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities. 38 C.F.R. 
3.340, 3.341, 4.16. If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  The regulations provide that where 
the veteran has a single service-connected disability, that 
disability must be rated as 60 percent disabling or more 
before a total rating may be assigned.  The regulations 
further provide that where, as here, the veteran has two or 
more disabilities, at least one disability shall be rated at 
40 percent or more, and that sufficient additional disability 
bring the combined rating to 70 percent or more before a 
total rating may be assigned.  38 C.F.R. § 4.16(a).

In determining whether there was an earlier claim the Board 
is required to determine all potential claims raised by the 
evidence, applying all relevant laws and regulations, 
regardless of whether the claim is specifically labeled as a 
claim for the benefit.  Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).  However, an "informal claim must 
identify the benefit sought."  Id (citing 38 C.F.R. § 
3.155(a) (2003)).  The Federal Circuit has elaborated that 
VA, "has a duty to fully and sympathetically develop the 
veteran's claim to its optimum in order to determine if an 
informal claim had been raised.  With respect to all pro se 
pleadings, ... VA [must] give a sympathetic reading to the 
veteran's filings by determining all potential claims raised 
by the evidence, applying all relevant laws and regulations.  
Szemraj v. Principi, 357 F.3d 1370 (2004); see also Moody v. 
Principi,  360 F.3d 1306 (2004).

Analysis

The veteran and his representative have made no specific 
arguments as to why the March 5, 2001 effective date is 
incorrect.  

As the foregoing makes clear, to determine the correct 
effective date for TDIU the Board must determine the date of 
claim and the date an increase was ascertainable.

While there was no formal claim for TDIU prior to March 5, 
2001, the Board must consider whether the treatment records 
or other evidence constitute informal claims for that 
benefit.  See 38 C.,F.R. § 3.157(b) (2003).  While there were 
earlier reports that the veteran was unemployed, none of the 
earlier evidence suggested that the unemployment was due to 
PTSD.  In this regard, the opinions rendered between May 1991 
and May 2001 were to the effect that the veteran's PTSD was 
not so severe as to cause unemployment.  The 1992 VA 
examination described mild to moderate PTSD, and the 1994 VA 
examination provided a global assessment of function 
indicative of moderate disability.  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 
4.130 (2003).

The Social Security Administration decision does not 
constitute an informal claim under VA regulations. 

Since there was no evidence prior to March 2001, that PTSD 
caused unemployability, the Board does not find that the 
earlier records constituted informal claims for TDIU.

The veteran's March 2001 claim for TDIU contains an implicit 
assertion that PTSD caused unemployability.  However, there 
was no evidence that the disability had increased to the 
point of causing unemployability until the VA examination in 
May 2002.  The Social Security record did not report the 
disabilities that served as the basis for its finding of 
disability.  Moreover, it came on the heals of a VA hospital 
report showing that the veteran had been found employable 
after treatment.  

The veteran's statements and treatment records prior to March 
2001, do not document, or suggest, that he was unemployable 
by reason of PTSD.  

The above evidence demonstrates that the veteran filed claims 
for an increased rating for PTSD and for a TDIU on March 5, 
2001.  It is also apparent that the first indications of both 
an increase in severity of this PTSD and an inability to 
obtain and sustain gainful employment dated from a VA 
examination conducted in May 2002.  Prior to that date, the 
clinical evidence of record shows that the veteran's 
psychiatric symptoms were stable and that the veteran was 
capable of gainful employment during the year prior to the 
submission of his claims for an increased rating and a TDIU 
in March 2001.  

In view of the above, it is apparent that March 5, 2001, the 
date of receipt of the veteran's claims for an increased 
rating for PTSD and for a TDIU is the earliest appropriate 
effective date for assignment of these benefits.  


ORDER

Entitlement to an effective date earlier than March 5, 2001 
for a grant of TDIU is denied.  


REMAND

The veteran has asserted that the RO committed CUE in its 
rating action Of May 1, 1994 that confirmed and continued a 
30 percent rating for PTSD because it failed to considered 
evidence of VA treatment that was in the constructive 
possession of the RO, although not associated with the claims 
folder.  

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error. To find CUE, the 
correct facts, as they were known at the time, must not have 
been before the adjudicator (a simple disagreement as to how 
the facts were weighed or evaluated will not suffice) or the 
law in effect at that time was incorrectly applied; the error 
must be undebatable and of a sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and the determination of CUE must be based on 
the record and law that existed at the time of the prior 
adjudication.  Cook v. Principi, 258 F.3rd 1311 (Fed. Cir. 
2001).

The VA is deemed to have constructive knowledge of those 
records and, in this case, has actual knowledge of the 
existence of those records.  As such, they are considered to 
be evidence that is of record at the time any decision is 
made and should be associated with the claims file.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  See also, VAOPGCPREC 
12-95, 60 Fed. Reg. 43,186 (1995) (". . . With respect to 
final agency of original jurisdiction (AOJ) decisions 
rendered on or after July 21, 1992, an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error if such failure affected the outcome 
of the claim.        . . . ").  

The Board notes that in the July 2004 statement of the case 
regarding the veteran's claim of CUE, the Decision Review 
Officer determined that the subsequently obtained VA 
treatment records were not outcome determinative because they 
did not show that he met the criteria for a higher evaluation 
under VA's current criteria for rating mental disorders.  38 
C.F.R. § 4.130 (2003).  However, these criteria were not in 
effect at the time of the May 1994 rating action.  The then 
applicable criteria were contained in 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  The RO must initially consider 
the impact of the old criteria, prior to a decision by the 
Board.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Since CUE is a means to obtain an earlier effective date for 
the 70 percent rating for PTSD, the Board will defer 
consideration of the effective date issue.  

In view of the above, the issue of whether there was CUE in a 
May 1994 rating action that denied an evaluation in excess of 
30 percent for post-traumatic stress disorder is REMANDED for 
the following action.  

1.  The RO should re-adjudicate the issue 
of CUE in the May 1994 rating action that 
denied an evaluation in excess of 30 
percent for PTSD with consideration of 
the scheduler criteria of 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  

2.  If the determination remains adverse 
to the veteran he and his representative 
should be provided a supplemental 
statement of the case containing the 
appropriate laws and regulations, 
including the criteria of 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1994).  
The case should then be returned to this 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



